Citation Nr: 0916576	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a meniscal tear, status post arthroscopy with 
chondroplasty of the patella and resection of the plica, left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2004 to December 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for the 
Veteran's left knee disability and assigned a 10 percent 
rating, effective December 17, 2005.  In January 2008, the 
Veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of that hearing has been 
associated with the claims file.

This matter was previously remanded by the Board in September 
2008 for additional development.  That development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
painful flexion and extension.  

2.  The Veteran's left knee disability is manifested by 
stiffness, crepitus, tenderness and reports of giving way and 
repeated effusion.  There is no objective evidence of 
subluxation or instability, episodes of locking or effusion, 
weakness, nonunion of the tibia and fibula with loose motion 
requiring a brace, or arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for painful 
extension of the left knee are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2008).

2.  The criteria for a separate 10 percent rating for painful 
flexion of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2008). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of a meniscal tear, status post arthroscopy with 
chondroplasty of the patella and resection of the plica, left 
knee under the provisions of Diagnostic Code 5259 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5259 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, this letter did not address the 
criteria for establishing a disability rating or effective 
date.

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date with respect to his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice in March 2006.  The RO then readjudicated the case in 
a June 2007 Statement of the Case (SOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or supplemental statement of the case, is sufficient 
to cure a timing defect).

In the Veteran's September 2006 Notice of Disagreement (NOD), 
he took issue with the initial disability rating and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 38 
U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
June 2006 SOC which contained, in part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA authorized 
examination reports, and hearing transcript have been 
associated with the claims file.  VA has provided the Veteran 
with opportunity to submit evidence and arguments in support 
of his claim.  The Veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The Board has considered 
whether a staged rating is appropriate, and finds that the 
evidence of record establishes distinct time periods where 
the Veteran's service-connected disability results in 
symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran's left knee has been assigned a 10 percent rating 
under Diagnostic Code 5259.  Under this code, a 10 percent 
rating is the maximum available for removal of symptomatic 
semilunar cartilage.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria 
for rating knee disabilities.  As discussed below, however, 
the objective evidence of record does not contain findings of 
any of the following: ankylosis of the knee (rated under 
Diagnostic Code 5256); moderate recurrent subluxation or 
lateral instability (rated under Diagnostic Code 5257); 
nonunion or malunion of the tibia and fibula (rated under 
Diagnostic Code 5262); or genu recurvatum (rated under 
Diagnostic code 5263)  Id.  As such, ratings under these 
Diagnostic Codes are not applicable.

There is evidence of chondromalacia in this case.  
Chondromalacia is abnormal softening of cartilage.  McIntosh 
v. Brown, 4 Vet. App. 553, 556 (1993).  Chondromalacia may be 
rated by analogy under Diagnostic Code 5014 for osteomalacia 
which requires that the disability be rated on limitation of 
motion of the affected part as arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  As the disorder also is related to 
cartilage, the Board will consider a rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5258 for symptoms such as frequent 
episodes of "locking," constant pain, and effusion related 
to the dislocation of cartilage.  A 20 percent rating is 
assigned under this Diagnostic Code.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a (2008).  

Diagnostic Code 5260 provides ratings based upon the 
limitation of flexion in the leg.  A noncompensable rating is 
assigned when flexion is limited to 60 degrees.  10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating is assigned when flexion is limited to 30 
degrees.  A 30 percent rating is assigned when flexion is 
limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the 
limitation of extension in the leg.  A noncompensable rating 
is assigned when extension is limited to 5 degrees. A 10 
percent rating is assigned when extension is limited to 10 
degrees.  A 20 percent rating is assigned when extension is 
limited to 15 degrees.  A 30 percent rating is assigned when 
extension is limited to 20 degrees.  A 40 percent rating is 
assigned when extension is limited to 30 degrees.  A 50 
percent rating is assigned when extension is limited to 45 
degrees.  Id.

The Court has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

Diagnostic Code 5003 provides for additional rating criteria 
based on degenerative arthritis established by X-ray 
findings.  As noted below, however, there is no evidence of 
any such findings in this case.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2008).  However, if a 
veteran has separate and distinct manifestations attributable 
to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
also held that, if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  In addition, VA's General Counsel considered 
a hypothetical situation in which a knee disability was 
evaluated under Diagnostic Code 5259 that was productive of 
pain, tenderness, friction, osteoarthritis established by x-
rays, and a slight loss of motion.  For the purposes of the 
hypothetical, it was assumed that Diagnostic Code 5259 did 
not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the 
availability of a separate evaluation under Diagnostic Code 
5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, VA's General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 (for 
limitation of flexion) and Diagnostic Code 5261 (for 
limitation of extension) for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran underwent a VA examination in March 2006.  The 
claims file was not available for review by the examiner.  
The examiner noted the circumstances of the injury as well as 
the Veteran's prior knee surgery by history.  The examiner 
also noted that the Veteran reported that he took Tylenol or 
ibuprofen "if it gets bad enough."  There was no history of 
neoplasm.  The Veteran required no assistive aids for 
walking.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  There was no 
indication of inflammatory arthritis.  There was no loss of 
bone or part of a bone.  The Veteran was unable to stand for 
longer than 15 to 30 minutes.  There were no functional 
limitations on walking, though the examiner noted that the 
Veteran favored his left leg while walking.  Flexion range of 
motion was zero to 140 degrees without pain.  Active and 
passive extension range of motion was 0 to 140 degrees, with 
the onset of pain at 100 degrees.  There was no additional 
limitation of motion on repetitive use.  There was no 
patellar abnormality, meniscus abnormality, instability, or 
mass behind the knee.  The examiner did note clicks or snaps, 
grinding, and crepitation.  X-rays demonstrated no joint 
space narrowing, sclerosis, osteophytosis, or other 
abnormalities.  There were no noted effects on the Veteran's 
occupational activities.

The Veteran testified at a Travel Board hearing in January 
2008.  The Veteran and testified that the Veteran experienced 
constant pain, decreased range of motion, and decreased 
strength.  The knee popped and cracked, and the leg sometimes 
gave out.  The Veteran had been taking two to four 800 
milligram Motrin pills every day since 2005.  The Veteran 
stated that he had difficulty going up and down stairs.  He 
testified that he had been wearing a sleeve-type brace and a 
metal brace due to instability in the knee.  He had swelling 
in the knee that he treated with an ice pack two to three 
times per day.  He had a part-time job working as a stock 
room clerk, and stated his disability affected his ability to 
perform his job.  He stated that he has full range of motion 
when bending his knee back, but extending it to a 
straightened position caused pain and popping.  Sitting for 
extended periods also caused additional discomfort.  He 
stated that he had received a diagnosis of arthritis from the 
VA orthopedic doctor who examined him in 2006 at the 
Nashville VA Medical Center.  However, a request for VA 
treatment records only yielded the Veteran's March 2006 VA 
examination.  During that examination, no diagnosis of 
arthritis was rendered.

The Veteran was afforded an additional VA examination in 
October 2008.  The claims file was available and reviewed by 
the examiner.  The examiner noted the circumstances of the 
Veteran's injury and the results of his arthroscopic surgery.  
The Veteran reported that his pain became worse after sitting 
for long periods, such as riding in a car or sitting at the 
movies.  He had pain going up and down stairs and could not 
run.  He had previously treated his condition with Motrin and 
physical therapy, and had been wearing a brace.  There was no 
history of neoplasm.  The Veteran did not have any assistive 
aids for walking, though the examiner noted that the Veteran 
walked with an antalgic gait.  He could only stand for up to 
1 hour, and could only walk 1 to 3 miles.  The Veteran 
reported pain, stiffness, and occasions when the knee would 
give way.  He reportedly had repeated effusion.  He also 
stated that he had moderate flare-ups on a weekly basis.  
During these flare-ups, pain and stiffness increased.  The 
flare-ups lasted a matter of hours.  There were no episodes 
of dislocation or subluxation, no weakness, and no 
instability.  Active flexion was measured at 105 degrees, 
with the onset of pain at 85 degrees.  Passive flexion was 
measured at 120 degrees, with the onset of pain at 100 
degrees.  Active and passive extension was measured at zero 
degrees; no pain was noted.  There was no additional 
limitation of motion on repetitive use.  There was no loss of 
bone or part of a bone, and no ankylosis was detected.  There 
was no clicking or snapping, grinding, instability, or 
meniscus abnormality.  The examiner did note crepitation, 
subpatellar tenderness, and tenderness to palpitation at the 
anteromedial joint just medial to the patellar fat pad and 
over the anteromedial femoral condyle.  X-rays indicated 
normal joint space, soft tissues, and bone mineralization.  
The X-rays indicated no abnormalities or degenerative 
changes.  The Veteran's disability had severe effects on his 
ability to exercise and play sports, moderate effects on 
recreation, and mild effects on traveling and doing chores.  
There were no significant effects on the Veteran's 
occupational activities.

The examiner was also requested to provide an opinion with 
respect to the effect that any flare-ups had on functional 
ability, and if feasible, to express this effect in terms of 
additional degrees of limitation of motion.  The examiner 
stated that he would be unable to address that issue without 
resorting to pure speculation.  Although the Veteran 
described the frequency and intensity of the flare-ups that 
he experienced, he did not experience a flare-up during the 
examination, and the examiner concluded that he could not 
state with any accuracy the additional degree of limitation 
of motion that these flare-ups would cause.

In a written brief presentation submitted in February 2009, 
the Veteran argued that the October 2008 VA examination was 
inadequate.  He cited Ardison v. Brown, which states that VA 
failed to fulfill its duty to assist where the record 
indicates the appellant's disability was subject to active 
and inactive phases, and the scheduled VA examination was 
performed during the inactive phase.  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  The Court remanded the matter so 
that an examination could be conducted during the active 
phase of the appellant's disability.  Id at 408.  The Veteran 
asserted that a similar situation exists here, where his left 
knee disability is subject to flare-ups but was not in such a 
state at the time of the examination.  He argued that 
consideration should be given to an increased evaluation due 
to additional disability manifested by the limitation of 
motion, restriction of activity, or functional loss caused by 
pain during periods of flare-up.

In finding the VA examination inadequate, the Court in 
Ardison noted that the examination in question did not even 
address the issue of active and inactive phases of the 
appellant's tinea pedis disability, despite evidence of such 
phases in the record.  See Ardison at 408. ("Moreover, 
although an 'id reaction' affecting the hands and lips has 
been found in the past, the September 1991 VA examination did 
not mention any such manifestations, and it is not clear 
whether the VA examiner evaluated appellant for such a 
reaction.")  Here, the VA examiner specifically noted the 
Veteran's history of flare-ups, but clearly stated that the 
effect of these flare-ups could not be determined without 
resorting to mere speculation.  Therefore, the Board finds 
the October 2008 VA examination has adequately addressed all 
aspects of the Veteran's claim.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) ("[F]ulfillment of the statutory 
duty to assist here includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.").

At the time of the March 2006 VA examination, the Board notes 
that the Veteran had full range of motion on extension and 
flexion although pain was noted at 100 degrees on extension.  
There was no additional limitation of motion on repetitive 
use.  At the time of the October 2008 VA examination, there 
was limitation of flexion (to 105 degrees on active flexion; 
to 120 degrees on passive motion) with pain at 85 degrees.  
Extension at the time was full and pain was not noted.  At 
that time, the Veteran reported moderate weekly flare-ups 
with increased pain and stiffness although the examiner noted 
no additional limitation of motion on repetitive use and he 
was unable to express an opinion with respect to the effect 
that any flare-ups had on functional ability.  

Since the 10 percent rating under Diagnostic Code 5259 does 
not necessarily encompass limitation of motion, the Board 
must determine whether separate ratings are in order under 
Diagnostic Codes 5260 and/or 5261.  In this regard, the Board 
finds that there is objective evidence of painful left knee 
motion in that pain was noted on extension at the 2006 VA 
examination and painful flexion was reported at the 2008 VA 
examination.  However, extension was still full to 140 
degrees at the 2006 examination, and flexion was to, at 
worse, 105 degrees at the 2008 examination.  Neither of these 
examination findings would necessarily support a compensable 
evaluation under either Diagnostic Code 5260 or 5261.  
However, the Board must also consider additional functional 
impairment due to the factors set forth in DeLuca, above.  In 
this regard, the Board has considered the history of the 
disorder at issue, the Veteran's testimony, and his 
subjective complaints as reported on the two VA examinations 
as noted above.  The Board finds that although the Veteran's 
range of motion does not meet the criteria for compensable 
ratings under Diagnostic Codes 5260 or 5261, the overall 
weight of the evidence indicates that the Veteran's range of 
motion is worse than shown particularly during flare-ups 
which the Veteran reported occurs weekly, and thus, there is 
additional functional impairment.  The Board notes that 
painful motion is considered limited motion.  See 
Lichtenfels, supra.  The Board also notes that as to daily 
activities, the 2008 examiner reported that there was a mild 
effect on chores and travelling, there were severe effects on 
exercise and sports as well as pain with sitting in a car and 
going up and down stairs although no significant effects on 
his occupation.  As such, the Board finds that resolving 
reasonable doubt in the Veteran's favor separate 10 percent 
ratings are in order for painful and limited flexion, and 
painful and limited extension.

Finally, the Board must determine whether the Veteran is 
entitled to a separate rating under either Diagnostic Code 
5259 or a higher separate rating under Diagnostic Code 5258.  
In this regard, the Board notes pain and limitation of motion 
are already being considered in awarding the separate ratings 
as set forth above.  Therefore, the Board must determine 
whether there is additional symptomatology that is not 
overlapping of that symptomatology which warrants another 
separate rating.  In this regard, there is evidence of 
crepitus, tenderness, and stiffness of the left knee.  The 
Veteran has also reported repeated effusion as well as giving 
way of the knee although there is no objective evidence of 
such during the appeal period.  Based on the foregoing the 
Board finds that such symptomatology is not the same and 
painful and limited motion.  Thus, a separate 10 percent 
rating is in order under Diagnostic Code 5259.  However, a 
higher 20 percent rating is not in order under Diagnostic 
Code 5258 as there is no evidence of locking of the left 
knee; pain is already encompassed by the ratings based on 
limitation of motion; and to the extent that there is 
effusion, it is being considered under Diagnostic Code 5259.

Based on the foregoing, the Board finds that a separate 10 
percent rating is in order for painful extension of the left 
knee; a separate 10 percent rating is in order for painful 
flexion of the left knee; and a separate 10 percent rating is 
in order for the remaining residuals of a meniscal tear, 
status post arthroscopy with chondroplasty of the patella and 
resection of the plica of the left knee.  

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's knee 
disability with the established criteria found in the rating 
schedule for disabilities of the leg and knee shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Although the 
Veteran testified at the January 2008 hearing that his 
disability affected the performance of his work duties, there 
is no persuasive evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is already contemplated 
in the assigned schedular rating.  In fact, the March 2006 
and October 2008 VA examiners both specifically noted that 
the Veteran's knee disability did not have any significant 
effects on his occupational activities.  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A separate 10 percent rating for painful extension of the 
left knee under Diagnostic Code 5261 is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

A separate 10 percent rating for painful flexion of the left 
knee under Diagnostic Code 5260 is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.

A separate 10 percent rating for the residuals of a meniscal 
tear, status post arthroscopy with chondroplasty of the 
patella and resection of the plica of the left knee under 
Diagnostic Code 5259 is granted subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


